            Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 1 of 25




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                )
 WATKINS LAW &ADVOCACY,PLLC )
                                                )
        Plaintiff,                              )
                                                )     CivilActionNo. l:17-cv-1974
                 ~                              )
                                                )
                                                )
        Defendants.                             )
                                                )
 ---------~~-->
                        DECLARATION OF ADAM C. SIPLE
                         CHIEF, DISCLOSURE DIVISION
            BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXJ!LOSIVES

 I, Adam C. Siple, do hereby declare and say:

       I.        I am the Chief, Disclosure Division, Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF), Department of Justice (DOJ). In this capacity, I receive all requests made of

ATF under the Freedom of Information Act (FOIA), 5 U.S.C. § 552, and the Privacy Act of 1974

(PA), 5 U.S.C. § 552a. In this capacity, I also review all requests referred to ATF from other

agencies that have located ATF-originated documents in their records while processing their

FOIA and PA requests. I am responsible for processing all FOIA and PA requests, initiating

searches relevant to such requests, supervising the determination of what records should be

disclosed, processing all documents referred to ATF and to other agencies, and recording all

administrative appeals filed with ATF.

       2.        I declare that the statements made herein are based on knowledge acquired by me

through the performance of my official duties. I am familiar with the procedures followed by
        Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 2 of 25




this office in responding to the FOIA request made by Plaintiff in the above-captioned

action, Watkins Law & Advocacy, PLLC.

                               The FOIA/PA Request

       3.       On October 21, 2015, ATF's Disclosure Division's electronic FOIA mailbox,

foiamail@atf.gov, received a FOIA request from Mr. Seth Watkins asking for the following:

1. Memorandum of understanding or other agreement entered into between the United States

Department of Veterans Affairs (VA) and the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) concerning information submitted by the VA to ATF on persons prohibited

from purchasing a firearm; 2. Records, which set out or reflect the providing of information by

the VA to ATF for inclusion in the National Instant Criminal Background Check System

(NICS); and 3. Communications made by or on behalf of the United States Attorney General

("OAG") to the VA requesting or requiring that the VA submit to ATF information on persons

to be prohibited from purchasing a firearm, and all responses communicated from the VA. See

Exhibit A.

       4.       On November 11, 2015, ATF's Disclosure Division's electronic FOIA

mailbox, foiamail@atf.gov, received a FOIA request from Mr. Seth Watkins asking for copies

of the 11 comments submitted to the Chief, Regulations Branch, Bureau of Alcohol, Tobacco

and Firearms in response to ATF' s notice of proposed rule making published on September 6,

1996 at 61 FR 47095, Notice No.839, RIN 1512-AB41, and which proposed definitions to

implement the National Instant Background Check System (NICS). See Exhibit B.

       5.       On November 12, 2015, ATF received a FOIA referral from the Department of

Treasury, Tax and Trade Bureau (TTB), reference number 2015-11-061, requesting that ATF

review and provide a direct response to the requester. The referral, dated November 11, 2015,
             Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 3 of 25




requested the identical infonnation as the FOIA sent by Mr. Watkins, on November 11, 2015,

to ATF and described fully in ,i 4. See Exhibit C.

         6.        By letter dated December 21, 2015, the Disclosure Division acknowledged

receipt of Mr. Watkins FOIA request, dated October 21, 2015, and assigned it reference number

2016-0135. 1 See Exhibit D.

        7.         On or about December 21, 2015, the Disclosure Division transmitted a request to

the Office of the Chief Counsel (OCC) to conduct a search for infonnation responsive to FOIA

request, reference number 2016-0135.

        8.        Based on the infonnation provided in Mr. Watkins FOIA request, described in

,r 3, the Office of the Chief Counsel conducted a search of its computer directories by entering
the search terms: "VA" ; "ATF"; "MOA''; and "NICS" and located 4 documents, described in

the Vaughn index, Documents numbered (12)-(15).

        9.         On or about December 22, 2015, these 4 documents were provided to the

Disclosure Division for review and processing and a direct response to the requester, Mr.

Watkins.

       10.         By letter dated January 13, 2016, the Disclosure Division acknowledged receipt

of Mr. Watkins FOIA request to ATF, dated November 11, 2015 and the referral from 1TB on

November 12, 2015. Since they were identical, the FOIA requests were consolidated and

assigned ATF reference number 2016-0136.2 See Exhibit E.

       11.         On January 13, 2016, the Disclosure Division transmitted a request through the


1 Inthis letter, ATF's Disclosure DMsion told Mr. Watkins that a significant demand for informationfrom the
public and oversight entities has caused a back{og ofFOJA requests, and is considered an "unusual circumstance. "
See 5 U.S.C. § 552(a)(6)(B)(i)-(iii). Therefore, based on these unusual circumstances, ATF extended tire response
time by ten days.
1 The letter sent on January /3, 2016 provided the incorrectATF reference number, 2016-0/35. The actual number

is 2016-0136.
            Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 4 of 25




Associate Director, Enforcement Program Services (EPS) to ATF Chief, Regulations Division to

conduct a search for the records requested in FOIA request, reference number 2016-0136.

      12.          Based on the information provided in Mr. Watkins FOIA request, described in ,i

4, the ATF Regulations Division located 11 documents, described in the Vaughn index,

Documents Numbered {1)-{ 11 ).

      13.          On January 14, 2016, these 11 documents were provided to the Disclosure

Division for review and processing and a direct response to the requester, Mr. Watkins.

      14.          By letter dated, October 3, 2017, ATF released 30 pages of documents

responsive to both Mr. Watkins FOIA request to ATF, dated November 11, 2015; and the TTB

referral, dated November 12, 2015; ATF reference number 2016-0136.3 The release consisted of

9 pagesreleased in full and 21 pages released in part. ATF withheld information pursuant to

Exemption (b)(6). The letter also informed Mr. Watkins that ifhe was not satisfied with our

response, he could submit an administrative appeal to the Department of Justice, Office of

Information Policy (OIP). See Exhibit F.

     15.           By letter dated, October 5, 2017, ATF identified 4 documents responsive to

Mr. Watkins FOIA request dated October 21, 2015; ATF reference number 2016-0135. The

documents consisted of 27 pages, withheld in full. ATF withheld the information pursuant to

Exemption {b)(5). The letter also informed Mr. Watkins that ifhe was not satisfied with our

response, he could submit an administrative appeal to the Department of Justice, Office of



3
  This leuer provided to Mr, Watkins erroneously stated that the 30 pages ofdocuments released in response to
reference number 2015-0136 were referred to ATF by TI'B, In fact, these 30 pages ofdocuments were provided by
ATF's Reg11lations Division, and not referred by 1TB as indicated in our letter and prior representations to both tlte
plaintiffand the court. Only the request to 1TB was referred by 1TB to ATF. ATF maintains that the request to
ITB is not properly part oftl,e lawsuit flied against ATF.. Nevertheless, and without waiver ofATF's position, the
documents processed and released by ATF to tlte plaintiffon October 3, 2017, also se11 1e as a satisfactory response
to the TI'B referral; properly consolidated into one FOIA request as referenced in ,I 4,
           Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 5 of 25




Information Policy (OIP). See Exhibit G.

     16.        On July 3, 2018, after further review, the Disclosure Division released in full the

30 pages of documents responsive to Mr. Watkins FOIA request to ATF, dated November 11,

2015; ATF reference number 2016-0136, ,r 14. This release included unredacted versions of the

documents previously released with redactions under Exemption (b)(6). Accordingly, with this

release, no information was withheld under Exemption {b)(6) in connection with Plaintiffs

FOIA requests. See Exhibit H.


                                   FOIA EXEMPTION (b)(S)

                          DELIBERATIVE PROCESS PRIVILEGE

     17.           FOIA Exemption (b)(5) provides for an agency to be free from mandatory

disclosure of "inter-agency or intra-agency memorandums or letters which would not be

available by law to a party other than an agency in litigation with the agency," and includes,

inter alia, the attorney work product privilege and the pre-decisional deliberative process

privilege. See 5 U.S.C. §552(b)(5).

     18.           This privilege protects not merely documents but also the integrity of the

deliberative process itself where the exposure of that process to public scrutiny would have

the effect of inhibiting the free flow of recommendations or opinions of employees during the

decision making process that senior executives must rely upon to make quality decisions.

     19.           Pursuant to Exemption (b)(S), the Disclosure Division withheld the

following records:

               »    A draft Memorandum of Agreement for assistance with testing types of
            Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 6 of 25




                   media for compliance with Section 508 of the Rehabilitation Act of 1986.4

                }.- Internal briefing paper providing talking points and legal guidance from the

                   Office of the Chief Counsel to ATF' s executive staff regarding the

                   applicability of Federal firearms disabilities to VA adjudications.

                 }.- Draft Department of Justice (DOJ) letter about NICS forwarded to the

                     Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) for agency

                     input and comment.

                 }.- Draft internal guidance document from the Department of Justice

                     regarding submission ofrecords to the NICS.

      20.         The draft DOJ letter was crafted by the department in response to an inquiry

about the NICS process and its use by the Office of Veterans Affairs then circulated to

respective ATF employee(s) for their opinions, comments and recommendations on its

content and accuracy. The draft version of this letter is in a "track changes" format.

      21.          The draft version of an internal DOJ guidance document regarding the

submission of records to the NICS forwarded to its components for comments and

recommendations on its content and accuracy. The draft version of this guidance is in a

"track changes" format.

      22.         Accordingly, the drafts of both the letter and guidance document meet

Exemption (b)(5)'s threshold requirement of"interagency or intra-agency memorandum or

letters."

      23.         The ATF employee(s) provided their frank comments and recommendations

to DOJ regarding the content and accuracy of the drafts letter and memorandum. These


4 Upon further re,•iew, this document is not responsfre to Mr. Watkins FOIA request, 2015-0135, and was processed
in error. In an abundance ofcaution and transparency, ATF included the document in its Vaughn index_
        Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 7 of 25




comments include questions to the department about their decision to either include or

exclude infonnation.

     24.        If these recommendations-comments-opinions were exposed to public

scrutiny, such a release would have the effect of inhibiting the free flow of infonnation

between agency employee(s) and deciding officials within the DOJ.

     25.        In order to invoke the deliberative process privilege, an agency must show that

the requested material meets two requirements: it must be both deliberative and pre-decisional.

The letter and guidance document withheld under FOIA exemption (b)(5) are both pre-

decisional and deliberative.

     26.        The letter and guidance document are in draft form and pre-decisional.

     27.        The exchange ofrecommendations and opinions between ATF employee(s)

and DOJ decision makers about the legal content and policy direction of both draft documents

is the cornerstone of deliberative communications. This material is deliberative because it

reflects the give-and-take of the consultative process because infonnation would not flow freely

between government agencies if the nature of the process were open to public scrutiny.

     28.        The internal briefing paper provided talking points/legal guidance about the

Federal fireanns disability, 18 U.S.C. § 922(g)(4), and its effect on veterans ability to purchase

a fireann. An attorney in the Office of the Chief Counsel prepared the internal briefing

paper/legal guidance for use in advising A TF executive staff on two issues of concern to

Congress: NICS and the ability of veterans to purchase a fireann if prohibited by 18 U.S.C.

§922(g)(4).

     29.        There are several categories of documents that are routinely protected by the

del1berative process privilege. "Briefing materials"-reports or other documents that
        Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 8 of 25




summarize issues and advise superiors, either generally or in preparation for an event such as

congressional testimony are included in that category of documents. For this reason, the

Disclosure Division determined that the internal "talking points" should be withheld under

FOIA exemption (b)(5).

                                  SEGREGABILITY
30.              My staff reviewed each page of the material identified as responsive to

ensure that no additional information could be released. The Vaughn Index, prepared by ATF,

describes in detail each responsive document and all meaningful information contained

therein. The plaintiff has specifically challenged segregability only as to this one document:

Internal briefing paper providing talking points and legal guidance from the Office of the

Chief Counsel to ATF's executive staff regarding the applicability of Federal firearms

disabilities to VA adjudications. As explained in ,i,i 28 and 29 the entire briefing paper is

protected by (b)(5); therefore, all releasable information has been provided to Mr. Watkins.

                                    CONCLUSION

       31.      ATF properly reviewed all information for the greatest degree of access,

and properly withheld information pursuant to FOIA Exemption (b)(S).

 I declare under penalty of perjury that the foregoing is true and correct. Executed this 10th day

 of December, 2018.




                                              Adam C. Siple
                                              Chief, Disclosure Division
        Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 9 of 25




From:           Seth Watkins
To:             foiamail
Subject:        FOIA Request
Date:           Wednesday, October 21, 2015 3:07:21 PM


This is a request under the Freedom of Information Act ("FOIA"), 5 U.S.C. § 552.

On behalf of our requester client, we hereby request copies of the following
records under FOIA, preferably provided to the requester's undersigned
attorney in electronic format (pdf):

1. each Memorandum of Understanding or other agreement entered into
 between the United States Department of Veterans Affairs ("VA") and the United
States Department of Justice ("DOJ"), Bureau of Alcohol, Tobacco, Firearms
and Explosives ("ATF"), concerning or relating to submission by the VA to the
 DOJ/ATF of information on persons to be prohibited from purchasing a firearm
 (including all amendments, supplements, exhibits, and addenda thereto);

2. all records (including all amendments, supplements, exhibits, and addenda
thereto) which set out or reflect the providing of information (such as names of
individuals) by the VA to the DOJ/ATF, for example for inclusion in the National
Instant Criminal Background Check System ("NICS"), including but not limited to
the NICS Index Mental Defective Commitment File, including but not limited to
any directive, guidance, policy, instruction, manual, procedure, guideline,
standard, internal advice, message, checklist, flow chart, and/or memorandum
with respect thereto;      ,

3. to the extent the ATF itself has custody or control of such records, all
 communications made by or on behalf of the United States Attorney General
 ("OAG") to the VA requesting or requiring that the VA submit to the DOJ/ATF
 information on persons to be prohibited from purchasing a firearm, and all
 communications from the VA in response thereto (on information and belief,
 OAG made such a request to the VA in 1998) (this request does not seek the
 subsequent communications that actually provide information concerning
 particular individuals).

NONE OF THE AFOREMENTIONED REQUESTS SEEK DISCLOSURE OF
THE NAMES OF INDIVIDUALS PROVIDED BY THE VA TO THE ATF, NOR
DO THEY SEEK ANY INFORMATION PROTECTED UNDER THE PRIVACY
ACT.

We hereby consent to pay all costs incurred for search, duplication and review of
materials up to $250.00. If additional costs will be required, please contact me
for my approval.


                                                 EXHIBIT A
    Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 10 of 25




If any records are withheld from release, please identify the withheld records by
 producing and providing to me an index pursuant to Vaughn V. Rosen, 484 F.2d
 820, 826-28 (D.C. Cir. 1973).

If the ATF does not have custody or control over certain requested and
 responsive records but knows or believes that another component of DOJ
 subject to FOIA does, please forward this FOIA Request to the appropriate
 person and inform us that you have done so.

Please respond within 20 business days in accordance with 5 U.S.C. § 552(a)(6)
(A).

If you have any questions about this request, please contact me immediately by
 the means listed below.

Thank you for your assistance with this matter.

Sincerely,
/s/
Seth A Watkins


Seth A. Watkins, Ph.D.
ADDUCI, MASTRIANI & SCHAUMBERG LLP
1133 Connecticut Avenue, NW
Washington, DC 20036
Tel. 202-407-8647
Main FAX 202-466-2006
Email watkins@adduci.com

The information contained in this e-mail message may be privileged, confidential and
protected from disclosure. If you are not the intended recipient, any dissemination,
distribution or copying is strictly prohibited. If you think that you have received this email
message in error, please email the sender at "watkins@adduci.com." Thank you.




           This message has been scanned for malware by Websense.
                             www.websense.com




                                          EXHIBIT A
               Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 11 of 25



                                                                                                  •
    From:             Seth Watkins <Watkins@adduci.com>
    Sent:             Wednesday, November 11, 2015 3:17 PM
    To:               foiamail@atf.gov
    Subject:          FOIA Request



    This is a request under the Freedom of Information Act ("FOIA"), 5 U.S.C. § 552.

    On behalf of our requester client, we hereby request copies of the following records under
    FOIA, preferably sent to the requester's undersigned attorney by email in electronic format
    (pdf):


•   copies of the eleven (11) comments submitted to the Chief, Regulations Branch, Bureau of
    Alcohol, Tobacco and Firearms ("BATF"), U.S. Department of the Treasury, in response to
    BATF's notice of proposed rulemaking published on September 6, 1996 at 61 FR 47095,
    Notice No. 839, RIN 1512-AB41, in which BATF proposed definitions to facilitate the
    implementation of the national instant criminal background check system ("NICS") required
    under the Brady Handgun Violence Prevention Act. [On information and belief, the comments
    were submitted between September 6, 1996 and December 5, 1996 (when the comment
    period closed). On information and belief, six comments were submitted by Federal agencies
    including two comments from agencies within the U.S. Department of Justice (DOJ) (the
    Immigration and Naturalization Service and the Office of Policy Development), the U.S.
    Department of State (Office of Passport Policy and Advisory Services), the U.S. Department
    of Veterans Affairs, the U.S. Department of Defense, and the U.S. Department of Health &
    Human Services (Substance Abuse and Mental Health Services Administration), while five
    comments were submitted on behalf of State agencies.]


    We hereby consent to pay all costs incurred for search, duplication and review of materials up
    to $250.00. If additional costs will be required, please contact me for my approval.

    If any records are withheld from release, please identify the withheld records by producing
    and providing to me an index pursuant to Vaughn v. Rosen, 484 F.2d 820, 826-28 (D.C. Cir.
    1973).

    If the Bureau of Alcohol, Tobacco, Firearms, and Explosives, U.S. Department of Justice
    ("DOJ"), does not have custody or control over certain requested and responsive records but
    knows or believes that another component of DOJ subject to FOIA does, please forward this
    FOIA Request to the appropriate person and inform us that you have done so.

    Please respond within 20 business days in accordance with 5 U.S.C. § 552(a)(6)(A).

    If you have any questions about this request, please contact me immediately by the means
    listed below.
                                                        1


                                               EXHIBIT B
      Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 12 of 25


Thank you for your assistance with this matter.

Sincerely,
Isl
Seth A. Watkins

Seth A. Watkins, Ph.D.
ADDUCI, MASTRIANI & SCHAUMBERG LLP
1133 Connecticut Avenue, NW
Washington, DC 20036
Tel. 202-407-8647
Main FAX 202-466-2006
Email watkins@adduci.com

The information contained in this e-mail message may be privileged, confidential and protected from
disclosure. If you are not the intended recipient, any dissemination, distribution or copying is strictly
prohibited. If you think that you have received this email message in error, please email the sender at
''watkins@adduci.com." Thank you.




                                                        2



                                          EXHIBIT B
      Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 13 of 25




From:           TIB FOIA !nguiries
To:             foiamail
Subject:        FOIA Request 2015-11-061
Date:           Thursday, November 12, 2015 1:48:12 PM
Attachments:    2015-11-061 Watkins Initial FOIA Request.pdf



Attached is a Freedom of Information Act (FOIA) request received in the office of the
Alcohol and Tobacco Tax and Trade Bureau (TTB) dated November 11, 2015. The
requester, Seth Watkins, is requesting copies of the 11 comments submitted to the
Chief, Regulations Branch, Bureau of Alcohol, Tobacco and Firearms ("BATF"), U.S.
 Department of the Treasury, in response to BATF's notice of proposed rulemaking
published on September 6, 1996 at 61 FR 47095, Notice No. 839, RIN 1512:-AB41, in
which BATF proposed definitions to facilitate the implementation of the national
instant criminal background check system ("NICS") required under the Brady
 Handgun Violence Prevention Act.

Upon review of the subject matter, we have determined that, if such documents exist,
they would be under your purview. Please respond directly to the requester.

If you have any questions regarding this email, please let me know.

Regards,


lJ?ttintcm/ <;2/. 9/~041,) CI<PJ?/VS/(]
Disclosure Program Manager
US. Department of the Treasury :Alcohol and Tobacco Tax and Trade Bureau
Regulations and Rulings Division
Office: 202-882-9904:fax: 202-453-2331
TTBFOIA@ttb.gov

This communication, along with any attachments, is covered by federal and state law
governing electronic communications and may contain confidential and legally privileged
information. If the reader of this message is not the intended recipient, you are hereby
notified that any dissemination, distribution, use or copying of this message is strictly
 prohibited. If you have received this in error, please reply immediately to the sender and
delete this message. Thank you.




                                                   EXHIBIT C
      Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 14 of 25




                                                 U.S. Department of Justice

                                                 Bureau of Alcohol, Tobacco,
                                                 Firearms and Explosives




                                                 www.atf.gov


December 21, 2015                                                    REFER TO: 2016-0135


Mr. Seth A. Watkins, Ph.D.
Adduci, Mastriani & Schaumberg, LLP
1133 Connecticut Avenue, NW
Washington, D.C. 20036

Dear Mr. Watkins:

This is to acknowledge receipt of your Freedom of Information Act request dated October 21,
2015 and received in this Office on October 21, 2015, in which you requested records
concerning: Memorandum of Understanding between the VA and ATF. Your request has been
assigned number 2016-0135. Please refer to this number on any future correspondence.

At this time, the A TF Disclosure Division is experiencing a significant demand for information
from the public and oversight entities. This significant demand has caused a backlog of FOIA
requests, and is considered an "unusual circumstance." See 5 U.S.C. § 552(a)(6)(B)(i)-(iii).
Because of these unusual circumstances, we need to extend the time limit to respond to your
request beyond the ten additional days provided by statute.

Due to this backlog, we estimate that it will take three to four months from the date of this letter
to respond to your request. Please note this is only an estimated date of completion as there may
be circumstances that lead to a longer or shorter processing time. The time needed to complete
our processing of your request will necessarily depend on the complexity of our records search
and on the volume and complexity of any records located. In any event, we will follow up with
you ifwe are able to locate potentially responsive documents from the appropriate ATF
component. To allow us to respond more quickly to you, you may wish to narrow the scope of
your request to limit the number of potentially responsive records or agree to an alternative time
frame for processing.

For your information, this Office assigns incoming requests to one of three tracks: simple,
complex, or expedited. Each request is then handled on a first-in, first-out basis in relation to
other requests in the same track. Simple requests usually receive a response in approximately
one month, whereas complex requests necessarily take longer. At this time, your request has
been assigned to the complex track. You may wish to narrow the scope of your request to limit



                                            EXHIBIT D
     Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 15 of 25




                                                 -2-

Mr. Seth A. Watkins, Ph.D.

the number of potentially responsive records or agree to an alternative time frame for processing,
should records be located; or you may wish to await the completion of our records search to
discuss either of these options.

We have detennined that you are a non-media, non-commercial requester pursuant to 5 U.S.C. §
552(a)(4)(A)(ii)(III). As a non-media, non-commercial requester, you are entitled to two free
hours of search time and up to one hundred pages of duplication without charge. See Production
or Disclosure of Material or Information, 80 Fed. Reg. 18099, 18111 (Apr. 3, 2015) (to be
codified at 28 C.F.R. pt. 16.10(d)(4)). You may review the Department of Justice regulations,
which establish the fees charged for processing FOIA requests at
http://www.gpo.gov/fdsys/granule/FR-2015-04-03/2015-07772. If you disagree with this
determination, you are welcome to provide any additional information that would demonstrate
that you should not be considered an "other" requester. If you would like to discuss either the
track or the fees associated with your request, you may contact our FOIA Public Liaison,
Stephanie Boucher, at (202) 648-8740.

I regret the necessity of this delay, but I assure you that your request will be processed as soon as
possible. If you have any questions or wish to discuss reformulation or an alternative time frame
for the processing of your request, you may contact our FOIA Public Liaison. You may also
discuss any aspect of your request with our FOIA Public Liaison.

                                             Sincerely,




                                      Stephanie M. Boucher
                                    Chief, Disclosure Division




                                            EXHIBIT D
     Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 16 of 25




                                                U.S. Department of Justice

                                                Bureau of Alcohol, Tobacco,
                                                Firearms and Explosives




                                                www.atf.gov


January 13, 2016                                              REFER TO: 2016-0136 (ATF)
                                                                        2015-11-061 (TTB)

Mr. Seth A. Watkins Ph.D.
Adduci, Mastriani & Schaumberg, LLP
1133 Connecticut Avenue, NW
Washington, D.C. 20036

Dear Mr. Watkins:

This is to acknowledge receipt of your Freedom of Information Act request. While processing
your Freedom of Information Act request dated November 11, 2015 for records concerning
rulemaking, Alcohol and Tobacco Tax and Trade referred your FOIA request to this Office for
processing and direct response to you. The documents were received by this Office on
November 12, 2015, and this referral was assigned number 2016-0135. Please refer to this
number in any future correspondence with this Office. For your reference, the Alcohol and
Tobacco Tax and Trade's file number associated with this request is 2015-11-061.

For your information, this Office assigns incoming requests to one of three tracks: simple,
complex, or expedited. Each request is then handled on a first-in, first-out basis in relation to
other requests in the same track. Simple requests usually receive a response in approximately
one month, whereas complex requests necessarily take longer. At this time, your request has
been assigned to the complex track. You may wish to narrow the scope of your request to limit
the number of potentially responsive records or agree to an alternative time frame for processing,
should records be located; or you may wish to await the completion of our records search to
discuss either of these options.

We have determined that you are a non-media, non-commercial requester pursuant to 5 U.S.C. §
552(a)(4)(A)(ii)(III). As a non-media, non-commercial requester, you are entitled to two free
hours of search time and up to one hundred pages of duplication without charge. See Production
or Disclosure of Material or Information, 80 Fed. Reg. 18099, 18111 (Apr. 3, 2015) (to be
codified at 28 C.F.R. pt. 16.10(d)(4)). You may review the Department of Justice regulations,
which establish the fees charged for processing FOIA requests at
http://www.gpo.gov/fdsys/granule/FR-2015-04-03/2015-07772. If you disagree with this
determination, you are welcome to provide any additional information that would demonstrate
that you should not be considered an "other" requester. If you would like to discuss either the



                                           EXHIBIT E
     Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 17 of 25




                                             -2-

Mr. Seth A. Watkins, Ph.D.


track or the fees associated with your request, you may contact our FOIA Public Liaison,
Stephanie Boucher, at (202) 648-8740. You may also discuss any aspect of your request with
our FOIA Public Liaison.

                                          Sincerely,




                                  Stephanie M. Boucher
                                 Chief, Disclosure Division




                                         EXHIBIT E
     Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 18 of 25




                                                 U.S. Department of Justice

                                                 Bureau of Alcohol, Tobacco,
                                                 Firearms and Explosives




                                                 www.atf.gov


October 3, 2017                                       REFER TO: 2016-0136 (ATF)
                                                      2015-11-061 (TTB)

Mr. Seth Watkins
Watkins Law and Advocacy, PLLC
1455 Pennsylvania Avenue NW, Suite 400
Washington, DC 20004

Dear Mr. Watkins:

This responds to your Freedom of Information Act (FOIA) request. While processing your
FOIA request dated November 11, 2015, for records concerning copies of the 11 comments
submitted to the Chief, Regulations Branch, Bureau of Alcohol, Tobacco and Firearms
("BATF"), U.S. Department of Treasury, in response to BATF's notice of proposed rulemaking
published on September 6, 1996 at 61 FR 47095, Notice No. 839, RIN 1512-AB41, in which
BATF proposed definitions to facilitate the implementation of the national instant criminal
background check system ("NICS") required under the Brady Handgun Violence Prevention Act,
Alcohol and Tobacco Tax and Trade Bureau ("TTB") referred 30 pages of records to the Bureau
of Alcohol, Tobacco, Firearms and Explosives (ATF) for processing and direct response to you.
The documents were received by ATF on November 12, 2015. We apologize for the delay in
our response as we are currently working through a backlog ofrequests

We have reviewed the 30 pages that the TTB sent us. We are releasing 9 pages in full, and we
are releasing 21 pages in part. Each page of this production indicates whether it is being released
in full (RIF) or released in part (RIP). Individual redactions identify the exemption pursuant to
which the redacted material has been withheld.

We are withholding third party information, including the names of ATF employees, under
FOIA Exemption (b)(6). To disclose personal information about a living individual to a member
of the public, we need the written consent from the persons whose information you requested.
Without written consent, proof of death, or an overriding public interest, personal information is
exempt from disclosure under the FOIA. The FOIA does not require agencies to disclose
information that would be a clearly unwaffanted invasion of personal privacy (5 U.S.C. §
552(b)(6)).

For your information, Congress excluded three discrete categories of law enforcement and
national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c). This
response is limited to those records that are subject to the requirements of the FOIA. This is a


                                            EXHIBIT F
     Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 19 of 25



                                                 -2-

Mr. Seth Watkins


standard notification that is given to all our requesters and should not be taken as an indication
that excluded records do, or do not, exist.

You may contact our FOIA Public Liaisons, Darryl Webb or Johnny Rosner, at (202) 648-7390,
for any further assistance and to discuss any aspect of your request. Additionally, you may
contact the Office of Government Information Services (OGIS) at the National Archives and
Records Administration to inquire about the FOIA mediation services they offer. The contact
information for OGIS is as follows: Office of Government Information Services, National
Archives and Records Administration, Room 2510, 8601 Adelphi Road, College Park,
Maryland 20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-
684-6448; or facsimile at 202-741-5769.

If you are not satisfied with my response to this request, you may administratively appeal by
writing to the Director, Office of Information Policy (OIP), United States Department of Justice,
Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may submit an
appeal through OIP's FOIAonline portal by creating an account on the following web site:
https://foiaonline.regulations.gov/foia/action/public/home. Your appeal must be postmarked or
electronically transmitted within 90 days of the date of my response to your request. If you
submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom
of Information Act Appeal."

                                             Sincerely,


                                    ~                  tlL_··~
                                       Peter J. Chisholm
                                Acting Chief, Disclosure Division

Enclosures




                                            EXHIBIT F
     Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 20 of 25




                                                U.S. Department of Justice

                                                Bureau of Alcohol, Tobacco,
                                                Firearms and Explosives




                                                www.atf.gov


October 5, 2017                                                    REFER TO: 2016-0135

Mr. Seth Watkins
Watkins Law and Advocacy, PLLC
1455 Pennsylvania Avenue NW, Suite 400
Washington, DC 20004

Dear Mr. Watkins:

This responds to your Freedom of Information Act (FOIA) request dated October 21, 2015, and
received by the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATP) on the same day, in
which you requested the following:

   1. Each Memorandum of Understanding or other agreement entered into between the United
      States Department of Veteran Affairs (VA) and ATP, concerning or relating to
      submission by the VA to A TF of information on persons to be prohibited from
      purchasing a firearm (including all amendments, supplements, exhibits, and addenda
      thereto);

   2. All records (including all amendments, supplements, exhibits, and addenda thereto)
      which set out or reflect the providing of information (such as names of individuals) by
      the VA to ATP, for example for inclusion in the National Instant Criminal Background
      Check System (NICS), including by not limited to the NICS Index Mental Defective
      Commitment File, including but not limited to any directive, guidance, policy,
      instruction, manual, procedure, guideline, standard, internal advice, message, checklist,
      flow chart, and/or memorandum with respect thereto;

   3. To the extent the ATP itself has custody or control of such records, all communications
      made by or on behalf of the United States Attorney General (OAG) to the VA requesting
      or requiring that the VA submit to the DOJ/ATF information on persons to be prohibited
      from purchasing a firearm, and all communications from the VA in response thereto (on
      information and belief, OAG made such a request to the VA in 1998).

Your request has been assigned number 2016-013 5. Please refer to this number on any future
correspondence. We apologize for the delay in our response as we are currently working· through
a backlog of requests.



                                          EXHIBIT G
     Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 21 of 25



                                                -2-

Mr. Seth Watkins


In response to your request, we found the following responsive documents:

   1. Internal briefing representing legal guidance for ATP' s executive staff from the Office of
      Chief Counsel.
   2. Draft of a Congressional from the Department of Justice. It is not a final document.
   3. Draft of guidance from the Office of the President. It is not a final document.
   4. Draft form of a Memorandum of Agreement between ATP and Department of Veteran's
      Affairs.

We have processed a total of27 pages ofresponsive material. We are withholding all 27 pages
in full, as explained below.

We are withholding deliberative materials in the records you requested under FOIA Exemption
(b)(5). FOIA Exemption 5 permits the withholding of"inter-agency or intra-agency
memorandums or letters which would not be available by law to a party other than an agency in
litigation with the agency." FOIA Exemption 5 protects advice, opinions, recommendations,
predecisional discussion, and evaluative remarks that are part of the government decision-
making process. Release of such predecisional advisory communications would harm the quality
of agency decision-making and the policy of encouraging frank, open discussion among agency
personnel before making a decision (5 U.S.C. §552 (b)(5)).

The most commonly invoked privilege within Exemption 5 is the deliberative process privilege.
The general purposes of this privilege are to prevent injury to the quality of agency decisions and
to protect government agencies' decision-making processes. The deliberative process privilege
allows agencies to freely explore alternative avenues of action and to engage in internal debates
without fear of public scrutiny (Missouri ex rel. Shorr v. United States Army Corps of Engineers,
147 F.3d 708, 710 (8th Cir. 1998)). Exemption 5 protects not merely documents, but also the
integrity of the deliberative process itself, where the exposure of that process could result in
harm.

We are also withholding confidential attorney-client communications in the records you
requested under FOIA Exemption (b)(5). FOIA Exemption (b)(5) permits the withholding of
"inter-agency or intra-agency memorandums or letters which would not be available by law to a
party other than an agency in litigation with the agency" (5 U.S.C. §552 (b)(5)). The attorney-
client privilege of FOIA Exemption 5 concerns "confidential communications between an
attorney and his client relating to a legal matter for which the client has sought professional
advice." Mead Data Cent. Inc. v. U.S. Dep't of the Air Force, 566 F.2d 242,252 (D.C. Cir.
1977). This privilege is not limited to litigation and protects confidential information supplied
from the client to the attorney, as well as the attorney's advice based upon client-supplied
information. In Upjohn Co, v, United States, the Supreme Court held that the attorney-client
privilege covers attorney-client communications when the specifics of the communications are
confidential, even though the underlying subject matter is known to third parties. See Upjohn
Co., v. United States, 449 U.S. 395, 396 (1981). Finally, ATP has held this information
confidential and has not waived the attorney-client privilege.



                                           EXHIBITG
     Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 22 of 25



                                                 -3-

Mr. Seth Watkins


For your information, Congress excluded three discrete categories of law enforcement and
national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c). This
response is limited to those records that are subject to the requirements of the FOIA. This is a
standard notification that is given to all our requesters and should not be taken as an indication
that excluded records do, or do not, exist.

You may contact our FOIA Public Liaisons, Darryl Webb or Johnny Rosner, at (202) 648-7390,
for any further assistance and to discuss any aspect of your request. Additionally, you may
contact the Office of Government Information Services (OGIS) at the National Archives and
Records Administration to inquire about the FOIA mediation services they offer. The contact
information for OGIS is as follows: Office of Government Information Services, National
Archives and Records Administration, Room 2510, 8601 Adelphi Road, College Park,
Maryland 20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-
684-6448; or facsimile at 202-741-57 69.

If you are not satisfied with my response to this request, you may administratively appeal by
writing to the Director, Office of Information Policy (OIP), United States Department of Justice,
Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may submit an
appeal through OIP's FOIAonline portal by creating an account on the following web site:
https://foiaonline.regulations.gov/foia/action/public/home. Your appeal must be postmarked or
electronically transmitted within 90 days of the date of my response to your request. If you
submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom
oflnformation Act Appeal."

                                             Sincerely,


                                ~~     Peter J. Chisholm
                                Acting Chief, Disclosure Division




                                            EXHIBIT G
      Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 23 of 25




                                                 U.S. Department of Justice

                                                 Bureau of Alcohol, Tobacco,
                                                 Firearms and Explosives




                                                 www.atfgov


July 3, 2018                                                  REFER TO: 2016-0136

Mr. Seth Watkins
Watkins Law and Advocacy, PLLC
1455 Pennsylvania Avenue NW, Suite 400
Washington, DC 20004

Dear Mr. Watkins:

This is in further response to your Freedom of Information Act (FOIA) request to the Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF) that is now part of ongoing litigation with this
agency.

After further review of our October 3, 2017 release to you, it was determined that the documents
could be released to you in full. Attached please find copies of the unredacted documents.

Please also be advised that the October 3, 2017 cover letter incorrectly stated that the attached
documents were referred to ATF from the Alcohol and Tobacco Tax and Trade Bureau (TTB).
Only your request was referred to us from TTB. The documents were located as a result of a
search at ATF Headquarters.


                                            Sincerely,

                                fy                tll____
                                       Peter J. Chisholm
                                Acting Chief, Disclosure Division




                                            EXHIBIT H
                                    Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 24 of 25




WATKINS LAW and ADVOCACY, PLLC. v UNITED STATES DEPARTMENT OF VETERANS AFFAIRS and UNITED STATES DEPARTMENT OF JUSTICE and FEDERAL BUREAU OF
                                    INVESTIGATIONS and BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                                                   U.S. DISTRICT COURT, DISTRICT OF COLUMBIA
                                                                   1:17-cv-01974

     Doc. No.   Document Description      Doc. Date       Doc. Status   Exemptions                              Justification
     and Page
       No.
                                                        November 11, 2015 FOIA Request; Reference Number 2016-0136
    Doc 1       State of Utah Department 121611996       RIF            NIA
    pp.1-3      of Public Safety letter to
                Chief, Regulations
                Branch,ATF
    Doc2        Arizona Department of      11/2211996    RIF            NIA
    pp.4-5      Public Safety letter to
                Chief, Regulations
                Branch,ATF
    Doc3        Department of Motor        11/25/1996    RIF            NIA
    pp. 6-7     Vehicles and Public
                Safety, Nevada Highway
                Patrol letter to
                Regulations Branch, A TF
    Doc4        United States Department 1214/1994       RIF            NIA
    pp. 8-9     of State letter to Chief,
                Regulations Branch, ATF
    Doc5        North Carolina State       1215/1996     RIF            NIA
    pp.10-12    Bureau of Investigation,
                Department of Justice
                letter to Chief,
                Re=lations Branch, ATF
    Doc6        Office of Policy           1216/1996     RIF            NIA
    pp.13-18    Development, DOJ letter
                to Regulations Branch,
                ATF
    Doc7        New York State Police      11/27/1996    RIF            NIA
    p. 19       letter to Chief,
                Regulations Branch, ATF
    Doc8        Secretary of Veterans      12123/1996    RIF            NIA
    pp. 20-22   Affairs letter to
                Regulations Branch, ATF
                                      Case 1:17-cv-01974-ABJ Document 20-3 Filed 12/10/18 Page 25 of 25




WATKINS LAWandADVOCACY, PLLC. v UNITED STATES DEPARTMENT OF VETERANS AFFAIRS and UNITED STATES DEPARTMENT OF JUSTICE and FEDERAL BUREAU OF
                                  INVESTIGATIONS andBUREAUOF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                                                 U.S. DISTRICT COURT, DISTRICT OF COLUMBIA
                                                                 1:17-cv-01974

     Doc.No.    Document Description        Doc. Date     Doc. Status   Exemptions                                              Justification
     and Page
        No.
    Doc9        Immigration and             12131/1996   RIF            NIA
    pp. 23-24   Naturalization Service,
                DOJ letter to Regulations
                Branch,ATF
    Doc 10      Under Secretary of          1/13/1996    RIF            NIA
    pp. 25-27   Defense, DOD letter to
                Chief, Regulations
                Branch, ATF
    Doc 11      Department of Health &      2/13/1997    RIF            NIA
    pp. 28-30   Human Services letter to
                Chief, Regulations
                Branch,ATF
                                                         October 21, 2015 FOIA Request; Reference Number 2016-0135
    Doc 1       Internal Talking Points -   No Date      WIF            (b )(5)      Information was withheld pursuant to Exemption (b)(5), deliberative process privilege. The
    pp. 1-3     VA Adjudications                                                     withheld information consists of draft internal talking points for the media related to compliance
                                                                                     with Section 508 of the Rehabilitation Act of 1986.
    Doc2        Comments on a draft         6/1512015    WIF            (b)(5)       Information was withheld pursuant to Exemption (b)(5), deliberative process privilege. The
    pp. 4-7     letter from the Dept. of                                             withheld information consists of ATF comments on a draft letter authored by the Department of
                Justice concerning NICS                                              Justice concerning NICS statistics.
                statistics
    Doc3        Internal guidance           2/1912013    WIF            (b)(5)       Information was withheld pursuant to Exemption (b )(5), deliberative process privilege. The
    pp. 8-24    regarding submission of                                              withheld information consists of a draft of internal and deliberative guidance on the submission of
                records to NICS                                                      relevant Federal records to NICS.
    Doc4        Draft Memorandum of         Undated      WIF            (b)(5)       Information was withheld pursuant to Exemption (b )(5), deliberative process privilege. The
    pp. 25-27   Agreement between ATF                                                withheld information consists of a draft Memorandum of Agreement between ATF and the
                and Dept. of Veteran's                                               Department of Veteran's Affairs.
                Affairs




                                                                                        2
